Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         16-SEP-2021
                                                         11:15 AM
                                                         Dkt. 3 ODAC

                           SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI‘I


                          STATE OF HAWAI‘I,
                   Respondent/Plaintiff-Appellee,

                                 vs.

                            LUTZ HOFFMAN,
                   Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
           (CAAP-XX-XXXXXXX; CASE NO. 3FFC-XX-XXXXXXX)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Petitioner/Defendant-Appellant Lutz Hoffman’s
Application for Writ of Certiorari filed on August 6, 2021, is
hereby rejected.
          DATED:   Honolulu, Hawaiʻi, September 16, 2021.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Michael D. Wilson

                                /s/ Todd W. Eddins